Citation Nr: 1627045	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO. 12-26 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent prior to July 11, 2013, in excess of 40 percent from July 11, 2013 to February 14, 2015, and in excess of 50 percent from February 14, 2015 forward for bilateral hearing loss.

2. Entitlement to an increased rating in excess of 30 percent for residuals of nonunion of the right wrist carpal navicular bone.

3. Entitlement to an increased rating in excess of 20 percent for residuals of nonunion of the left wrist carpal navicular bone.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 11, 2013.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1960 to July 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The RO granted additional increased ratings of 40 percent and 50 percent for the Veteran's bilateral hearing loss in a February 2015 rating decision. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. The issue has been updated on the title page to reflect the new, staged ratings.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran filed a formal application for TDIU in November 2009, citing his service-connected wrist disabilities as the reason he was unable to work. The RO accepted this as a claim for increased ratings for his wrist disability as well. While TDIU has been granted in this case, it has only been granted as of July 11, 2013. As such, a claim of entitlement to TDIU prior to July 11, 2013 is still on appeal. The issue has been re-characterized as such on the title page.

As part of his September 2012 substantive appeal the Veteran requested a hearing before a Veterans Law Judge. The Veteran was provided with a notice letter concerning the hearing on April 11, 2016, which was returned on April 18, 2016 with the note that the Veteran was "temporarily away." A second notice letter notifying the Veteran of the date, time and location of the scheduled hearing was sent on April 23, 2016. This letter was not returned as undeliverable, and as there is otherwise no evidence that it was not received it is presumed that the Veteran received the April 23, 2016 notice letter of his hearing. See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1991). 

Although properly notified of the date, time and location of the scheduled hearing in the second letter, the Veteran failed to report for the hearing without explanation or any request to reschedule. The Veteran's representative has also not argued that the Veteran was not provided with a hearing, or provided good cause for the Veteran's failure to appear. The hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704(d).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1. Prior to July 11, 2013, the Veteran's hearing impairment was no worse than Level IV bilaterally.

2. From July 11, 2013 to February 14, 2015, the Veteran's hearing impairment was no worse than Level VII in the left ear and Level VIII in the right ear.

3. From February 14, 2015 forward, the Veteran's hearing impairment has been no worse than Level VIII in the left ear and Level IX in the right ear.

4. For the entire period on appeal, the Veteran's right wrist disability has been manifested by pain, limitation of motion, weekly to monthly flare-ups characterized by increased pain lasting hours at a time, deformity, giving way, stiffness, weakness, giving way, instability, subluxation, tenderness, decreased speed and crepitus; but not by ankylosis of the wrist.

5. For the entire period on appeal, the Veteran's left wrist disability has been manifested by pain, limitation of motion, weekly to monthly flare-ups characterized by increased pain lasting hours at a time, giving way, decreased speed, stiffness, deformity, weakness, giving way, instability, subluxation, tenderness and crepitus; but not by ankylosis of the wrist.

6. Prior to July 11, 2013, the Veteran fails to meet the schedular requirements for TDIU and his service-connected disabilities did not preclude him from obtaining and retaining substantially gainful employment when considering his education, special training, and employment history.

CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 10 percent prior to July 11, 2013 for bilateral hearing loss have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2015).

2. The criteria for an increased rating in excess of 10 percent from July 11, 2013 to February 14, 2015 for bilateral hearing loss have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2015).

3. The criteria for an increased rating in excess of 50 percent from February 14, 2015 forward for bilateral hearing loss have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2015).

4. The criteria for a rating in excess of 30 percent for a right wrist disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5214 (2015).

5. The criteria for a rating in excess of 20 percent for a left wrist disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5214 (2015).

6. The criteria for TDIU prior to July 11, 2013 have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2015).
	
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
VA issued a VCAA letter in December 2009, prior to the initial unfavorable adjudication in December 2010. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified private treatment records have been associated with the claims file. 

VA requested the Veteran's Social Security Administration (SSA) records in November 2014. 38 C.F.R. § 3.159(c)(2). In November 2014 correspondence the SSA indicated that the medical records had been destroyed, and therefore that further attempts to obtain the records would be futile. Id. 

In November 2014 correspondence, VA informed the Veteran of the records they attempted to obtain, the efforts made to obtain them, further actions VA was going to take on the claim, and that the Veteran was ultimately responsible for submitting the records. 38 C.F.R. § 3.159(e). While this letter was initially returned as undeliverable, the Veteran contacted VA in February 2015 and acknowledged receipt of the notice letter. Thus, VA made adequate attempts to obtain the records, and provided sufficient notice of their inability to do so to the Veteran. 38 C.F.R. § 3.159(c)(2), (e). 

The Board notes that in that February 2015 phone call the Veteran stated that he had contacted the SSA and that he intended to provide the documents, but that it would take SSA two to three months to submit his records. However, this does not alter the fact that VA made appropriate attempts to obtain the records, were informed that further attempts would be futile as the records had been destroyed, and provided proper notice to the Veteran. 38 C.F.R. § 3.159(c)(2), (e). These steps fulfilled VA's duty to assist as to the SSA records. Further, the Veteran has been afforded ample time to provide the records himself if he was able to obtain them. Even if it took him the full three months he initially quoted to obtain the records, he has had over a year to submit them. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, concerning the wrist claims the Veteran was provided with VA examinations in December 2012 and February 2015. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. 

Concerning the December 2010 and February 2015 audiological examinations, the examinations were adequate because the examiners were state licensed audiologists, a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test were provided, and the reports noted the effect of the hearing loss disability on the Veteran's daily functioning. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); 38 C.F.R. § 4.85.

With respect to TDIU, the duty to assist does not require obtaining a medical opinion regarding the combined impact of all of the Veteran's service-connected disabilities. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). A TDIU determination is a factual rather than a medical question, and thus is an adjudicative determination made by the finder of fact. Geib, 733 F.3d at 1354. The need for a combined-effects opinion is to be determined on a case-by-case basis and depends on the evidence of record at the time of the decision. Floore, 26 Vet. App. 376. In this case, the VA examinations of record provide functional assessments of the Veteran's service-connected disabilities, and thus provide sufficient evidence for the Board to make a decision with regard to TDIU.

Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for increased ratings for bilateral wrist disabilities and . See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations where necessary, its duty to assist is satisfied.

II. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends he is entitled to increased ratings for his bilateral hearing loss and bilateral wrist disabilities. The Board will address the hearing loss first, followed by the wrist disabilities. As the rating criteria for the right and left wrist disabilities are the same, they will be addressed together in the interest of brevity.

A. Bilateral Hearing Loss

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed. Lendenmann v. Principi, 3 Vet. App. 345 (1992). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85. 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination. See 38 C.F.R. § 4.85.
"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four. This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa. 38 C.F.R. § 4.85(d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average. Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85(c).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear. The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and the column intersect. 38 C.F.R. § 4.85(e).

Special provisions apply in instances of exceptional hearing loss. See 38 C.F.R. § 4.86. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). 

Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86(b).

The Veteran has been assigned ratings of 10 percent prior to July 11, 2013, 40 percent from July 11, 2013 to February 14, 2015, and 50 from February 14, 2015 forward. The Board will address each period in chronological order, beginning with the period prior to July 11, 2013.
During the period prior to July 11, 2013, the Veteran was provided with a VA audiological examination in December 2010. The results of that audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
70
80
95
LEFT
45
45
75
75
75

Based on these results, the average puretone threshold was 73 decibels for the right ear and 68 decibels for the left ear. See 38 C.F.R. § 4.85(d). Speech recognition was 80 percent bilaterally, as measured by the Maryland CNC test. Applying these values to Table VI, the result is a Level IV Roman numeral designation for each ear. As to functional impairment, the Veteran reported decreased hearing sensitivity. Martinak, 21 Vet. App. at 455.

Private and VA treatment records reflect general treatment for and complaints of bilateral hearing loss, as well as continued hearing aid use. The treatment records from this period also contain two audiograms, a July 2009 private audiogram and a June 2010 VA audiogram. The Board notes that both of these audiograms are in chart, as opposed to table, form. However, the process of reading the raw data from the chart used to report it requires no specialized medical training or knowledge and no interpretation is needed to transcribe the numbers from one form to another. While the Court may not do so, citing such as "fact finding," the Board and the AOJ, as triers of fact, are entitled to do so. Kelly v. Brown, 7 Vet. App. 471 (1995). As such, the Board is competent to interpret the charts. 
The July 2009 private audiological examination noted the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
70
75
80
LEFT
50
45
70
75
65

Based on these results, the average puretone threshold was 68 decibels for the right ear and 64 decibels for the left ear. 38 C.F.R. § 4.85(d). Speech recognition was 84 percent in the right ear and 92 percent in the left ear. Applying these values to Table VI, the result is a Level III Roman numeral designation for the right ear and a Level II Roman numeral designation for the left ear.

The June 2010 VA audiogram reflected the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
75
85
95
LEFT
50
45
75
80
75

Based on these results, the average puretone threshold was 76 decibels for the right ear and 69 decibels for the left ear. See 38 C.F.R. § 4.85(d). However, speech recognition scores were not obtained in conjunction with this audiogram, and therefore it cannot be utilized for rating purposes. 

Using the Veteran's highest results from this period, when the Level IV designations are mechanically applied to Table VII, the result is a 10 percent rating. 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. 345. None of the results reported in the audiological evaluations meet the requirements for evaluation based on an exceptional pattern of impairment, and therefore further calculations utilizing Table VIa are not warranted. See 38 C.F.R. § 4.86(a)-(b).

The Board has considered the Veteran's lay statements from this period, in which he generally contends that his hearing was worse than its assigned rating. However, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies. Here, the objective audiometric testing during this period indicates that the Veteran's hearing loss does not rise to the level of a 20 percent rating. See 38 C.F.R. § 4.85. For these reasons, the Veteran's claim for an increased rating in excess of 10 percent prior to July 11, 2013 for bilateral hearing loss is denied.

During the period from July 11, 2013 to February 14, 2015, VA treatment records reflect on-going treatment for bilateral hearing loss. They also contain audiograms from July 2013 and August 2014. As noted above, while these audiograms are in chart, as opposed to table, form, the Board is competent to interpret the information in the chart and to transcribe it into table format. Kelly, 7 Vet. App. 471.

The results of the July 2013 audiogram, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
80
95
105
LEFT
60
60
80
90
80

Based on these results, the average puretone threshold was 86 decibels for the right ear and 78 decibels for the left ear. See 38 C.F.R. § 4.85(d). Speech recognition scores were not provided. 

The August 2014 audiogram reflected the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
80
100
105
LEFT
60
60
80
90
80

Based on these results, the average puretone threshold was 88 decibels for the right ear and 78 decibels for the left ear. See 38 C.F.R. § 4.85(d). Speech recognition scores were again not provided. 

Although speech discrimination scores were not provided in conjunction with these audiograms, these audiograms reflect an exceptional pattern of hearing loss, specifically that the Veteran during this period had puretone thresholds in excess of 55 decibels at 1000, 2000, 3000 and 4000 Hertz. 38 C.F.R. § 4.86(a). As such, Table VIa, which does not rely on speech discrimination scores, can be applied to these results in order to determine the Veteran's appropriate rating. Id.

When the results of both audiograms are applied to Table VIa, the result is a Level VIII Roman numeral designation for the right ear and a Level VII Roman numeral designation for the left ear. When the Level VIII and Level VII designations are mechanically applied to Table VII, the result is a 40 percent rating. 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. 345. 

The Board has considered the Veteran's lay statements during this period, in which he contended that his hearing loss was inadequately rated. However, the objective audiometric testing results from this period, even when taking into account the Veteran's exceptional pattern of hearing loss, indicate that the Veteran's hearing loss does not rise to the level of 50 percent rating during this period. See 38 C.F.R. § 4.85. For these reasons, the Veteran's claim for an increased rating in excess of 40 percent from July 11, 2013 to February 14, 2015 for bilateral hearing loss is denied.

Finally, during the period from February 14, 2015 forward the Veteran was provided a VA examination in February 2015. The results of that examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
90
105
105
LEFT
65
60
90
95
90

Based on these results, the average puretone threshold was 93 decibels for the right ear and 84 decibels for the left ear. See 38 C.F.R. § 4.85(d). Speech recognition could not be tested in either ear. The examiner noted difficulty hearing the television and difficulty with conversations. Martinak, 21 Vet. App. at 455.

While VA treatment records from this period reflect on-going treatment for bilateral hearing loss, there is no additional objective audiometric testing of record. 

As with the prior period, there are no speech discrimination scores available. However, the Veteran's hearing during this period qualifies as an exceptional pattern of hearing loss, as the evidence demonstrates puretone thresholds in excess of 55 decibels at all pertinent levels. 38 C.F.R. § 4.86(a). As such, the Roman numeral designation for each ear can be alternatively determined using Table VIa, which does not utilize speech discrimination scores. When the audiometric results from this period are applied to Table VIa, the result is a Level IX Roman numeral designation for the right ear and a Level VIII designation for the left ear.

When the Level IX and Level VIII designations are mechanically applied to Table VII, the result is a 50 percent rating. 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. 345. While the Board notes that during this period the Veteran has contended that his hearing is worse than currently rated, the objective medical evidence of record indicates that the Veteran's hearing loss does not rise to the level of a 60 percent rating. See 38 C.F.R. § 4.85. For these reasons, the Veteran's claim for an increased rating in excess of 50 percent from February 14, 2015 forward for bilateral hearing loss is denied.

All potentially applicable codes have been considered, and there is no basis to assign an evaluation in excess of the currently assigned rating for the Veteran's bilateral hearing loss. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, further staged ratings are not warranted. See Fenderson, 12 Vet. App. at 126-27. For these reasons, the claim for an increased rating for bilateral hearing loss is denied.

B. Right and Left Wrist Disabilities

The Veteran's right and left wrist disabilities are rated under Diagnostic Code 5214, covering ankylosis of wrist. 38 C.F.R. § 4.71a, Diagnostic Code 5214. Different ratings are available for the dominant (major) and non-dominant (minor) side. See id. Here, the medical evidence shows that the Veteran is right hand dominant, and therefore the Veteran's right wrist disability will be rated based on the percentages assigned to the major side, and the left wrist disability will be rated based on the minor side percentages. Id.
Normal range of motion of the wrist is from 0 to 80 degrees palmar flexion, 0 to 70 degrees dorsiflexion, 0 to 45 degrees ulnar deviation, and 0 to 20 degrees radial deviation. 38 C.F.R. § 4.71a, Plate I. Under Diagnostic Code 5214, a 30 (major) or 20 (minor) percent rating is warranted for favorable ankylosis in 20 degrees to 30 degrees dorsiflexion. Id. A 40 (major) or 30 (minor) percent rating is warranted for favorable ankylosis in any position except favorable. Id. A 50 (major) or 40 (minor) percent rating is warranted for unfavorable ankylosis of the minor wrist in any degree of palmar flexion, or with ulnar or radial deviation. Id. Extremely unfavorable ankylosis is to be rated as loss of use of the hands. 38 C.F.R. § 4.71a, Diagnostic Code 5214, Note.

During the period on appeal, the Veteran has reported weakness, pain, stiffness, weekly to monthly flare-ups of severe pain lasting hours at a time, limitation of motion, stiffness, swelling and instability, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran was provided with VA joint examinations in December 2012 and February 2015. The December 2012 examiner noted complaints of pain, swelling, weakness, stiffness, limitation of motion, and monthly flares with further limitation of motion.

On examination the right wrist had palmar flexion to 74 degrees, dorsiflexion to 57 degrees, radial deviation to 13 degrees and ulnar deviation to 37 degrees. The left wrist had palmar flexion to 66 degrees, dorsiflexion to 43 degrees, radial deviation to 6 degrees and ulnar deviation to 24 degrees. The examiner noted objective evidence of pain on motion bilaterally, but that after repetitive testing there was no further loss of function for either wrist. Crepitus, tenderness, swelling, weakness, giving way, decreased speed, dislocation, deformity and instability were all noted to be present bilaterally. No ankylosis of any kind was present in either wrist.

The February 2015 examiner noted subjective complaints of severe pain and flare-ups once a week that were characterized by increased pain. On examination the right wrist had palmar flexion to 20 degrees, dorsiflexion to 15 degrees, radial deviation to 15 degrees and ulnar deviation to 15 degrees. The left wrist had palmar flexion to 20 degrees, dorsiflexion to 10 degrees, radial deviation to 10 degrees and ulnar deviation to 10 degrees. Normal muscle strength with no evidence of atrophy was noted bilaterally. No ankylosis was present in either wrist, and the examiner indicated that neither wrist disability resulted in loss of use of the hand. There is no evidence that the examiners were not compete or credible, and as the reports are based on the Veteran's subjective reports, the examiners' objective observations and a review of the claims file, the Board finds they are entitled to significant probative weight as to the severity of the Veteran's disability during the period on appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA and private treatment records are silent for any notations of right or left wrist ankylosis of any time, that the right or left wrist disabilities result in loss of use of either hand, or any further range of motion testing.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 30 percent for a right wrist disability or 20 percent for a left wrist disability is warranted. The Veteran has at no point alleged that either of his wrist disabilities is characterized by ankylosis of any type. None of the medical evidence indicates that the right or left wrist disabilities are characterized by any form of ankylosis, and indeed both the December 2010 and February 2015 VA examination reports clearly indicate that the Veteran can move his right and left wrists. See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). 
As there is no evidence that the Veteran's right or left wrist disability is characterized by ankylosis of any type, increased ratings in excess of 30 percent for a right wrist disability and 20 percent for a left wrist disability are not warranted in this case. 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5214.

In evaluating the Veteran's current level of disability functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain, stiffness, weakness, incoordination, decreased speed of movement, swelling and tenderness, all of which he is competent to report. Jandreau, 492 F.3d 1372. However, the VA examiners specifically took these factors into account when determining that the Veteran's right and left wrist disabilities were not ankylosed, and instead indicated only that these factors contributed to the range of motion limitations noted in the reports. As such, the Board finds that, even when contemplating factors such as pain, weakness, fatigability and others, the Veteran's level of symptomatology does not more nearly approximate the level contemplated by the next higher rating, which directly considers and inability to move the wrist entirely. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Further, the Veteran is already in receipt of ratings commensurate with favorable ankylosis of the right and left wrist specifically due to the additional functional impairment associated with symptoms such as pain, weakness, stiffness and others. As such, the currently assigned ratings for the right and left wrist already fully contemplate these symptoms and the resulting impairment. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. The medical evidence is silent for any indication of elbow, forearm, shoulder or arm impairments. 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5213. As noted above, there is no medical evidence of complete loss of use of the hand, and therefore a higher rating for the right or left wrist disabilities based on loss of use of the hand is not warranted. 38 C.F.R. § 4.71a, 5125. 

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Based on the evidence of record, the Board finds that increased ratings in excess of 30 percent for the right wrist disability and in excess of 20 percent for the left wrist disability are not warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5214. Additionally, staged ratings are not warranted, as the Veteran has had a relatively stable level of symptomatology throughout the appeal. Any increases in severity were not sufficient for a higher rating for the reasons discussed above. See Fenderson, 12 Vet. App. at 126-27.

III. 
Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

A. Bilateral Hearing Loss

The first Thun element is not satisfied here. The Veteran's service-connected bilateral hearing loss disability is manifested by signs and symptoms such as significantly decreased hearing acuity, puretone thresholds above 55 decibels across all pertinent frequencies, and difficulty hearing the television and conversations. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the evaluation of hearing impairment. 38 C.F.R. §§ 4.85, 4.86(a). In particular, the rating schedule contemplates varying levels of hearing loss, as well as exceptional patterns of hearing loss. Specifically, a different table of decibel threshold requirements was established (i.e., Table VIA), with the intended effect being to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting, such as the Veteran has described. 59 Fed. Reg. 17295 (April 12, 1994). Those certain patterns of impairment are specifically laid out in the schedule, and this Veteran's hearing thresholds qualify. Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. Thus, the Board finds that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

B. Wrist Disabilities

The first Thun element is not satisfied here. The Veteran's right and left wrist disabilities are manifested by pain, limitation of motion, weekly to monthly flare-ups characterized by increased pain lasting hours at a time, giving way, decreased speed, stiffness, deformity, weakness, giving way, instability, subluxation, tenderness and crepitus. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the rating schedule for musculoskeletal disabilities. See 38 C.F.R. § 4.71a, Diagnostic Code 5214. 

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. While some of the Veteran's symptoms are not directly contemplated by the rating criteria, such as pain, stiffness and flare-ups, they are inherently contemplated by the criteria. All of these factors contribute to limitation of motion of both the right and left wrist, which serves as the basis for all assigned ratings. In short, there is nothing exceptional or unusual about the Veteran's wrist disabilities because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

C. Johnson v. McDonald

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for right and left wrist disabilities and bilateral hearing loss. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's bilateral hearing loss and right and left wrist disabilities combine or interact [either with one another or] his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

IV. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16(a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history. 38 C.F.R. §4.16(b). The Board does not have the authority to assign an extraschedular total disability rating based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Veteran does not meet the threshold requirements for a TDIU prior to July 11, 2013, the date on which TDIU was granted during the appeal. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). The Veteran at the time was service-connected for a right wrist disability at 30 percent, a left wrist disability at 20 percent, and bilateral hearing loss at 10 percent. These disabilities result in a combined rating of 50 percent. See 38 C.F.R. § 4.25. 

Disabilities affecting the same body system, resulting from a single accident, or acting both upper extremities, can be combined and treated as a single disability for the purposes of establishing a single disability rated at 60 percent or a single disability rated at 40 percent. 38 C.F.R. § 4.16(a). However, when the right and left wrist disabilities are combined they result in a 40 percent rating, and therefore even if treated as a single disability do not meet the threshold requirements for TDIU. Id. Since the Veteran did not have a single disability rated at 60 percent or higher or a combined rating of 70 percent or higher, the threshold requirements of TDIU prior to July 11, 2013 were not met. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis. 38 C.F.R. §4.16(b); see Bowling, 15 Vet. App. at 1. To prevail on a claim for entitlement to TDIU, the record must reflect some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Having reviewed the record, the Board finds that the preponderance of the evidence is against finding that the Veteran's case is outside the norm so as to warrant extraschedular consideration. The Veteran contends that he should be awarded TDIU prior to July 11, 2013, as his service-connected disabilities prevented him from obtaining or maintaining substantially gainful employment.

The Veteran reported on his formal TDIU application that he stopped working in 1987. Prior to that time, he worked as a carpenter for a period of approximately three years. No employment prior to that period as a carpenter was provided. The Veteran reported he was in receipt of a GED, and endorsed no specialized training. 

As noted above, the Veteran was afforded VA audiological and joint examinations in December 2010. During his joints examination the Veteran indicated he had been employed as a foreman and a carpenter prior to 1987, when he retired from his job due to spine complications. The only work problem associated with the Veteran's wrist disabilities was that he had been assigned different duties at work and increased absenteeism. The December 2010 audiological examination noted no complaints of occupational impairment attributable to his bilateral hearing loss. 

Private and VA treatment records prior to July 11, 2013 are silent for any complaints that his hearing loss or wrist disabilities interfered with his ability gain or maintain employment. An August 2009 statement from an orthopedist indicated that the Veteran has a severe limitation of functional capacity and was incapable of minimum (sedentary activity). The report further stated that the Veteran should be on permanent lifetime disability. However, this report exclusively concerns the Veteran's nonservice-connected low back disability, specifically noting the diagnosis underlying his occupational impairment to be "post-surgical repair with persistent back and sciatic root pain." The report makes no mention of the wrist disabilities or the Veteran's hearing loss. A 2006 parking placard certification noted that the Veteran was permanently disabled due to severe osteoarthritis and spinal stenosis. 

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that, prior to July 11, 2013, the Veteran was precluded from maintaining substantially gainful employment solely due to his service-connected disabilities, even when assessed in the context of subjective factors such as occupational background and level of education. The medical evidence of record, as well as the Veteran's own statements, indicate that he was able to change responsibilities while employed as a foreman and carpenter when his service-connected disabilities began to interfere with his duties at the time. Further, the Veteran himself stated that he retired from his former job due to a nonservice-connected back disability, and not due to his wrist disabilities. This finding is supported by the disability paperwork of record, which exclusively lists a low back disability as the underlying cause of the Veteran's permanently disabled status. 

The Board concludes, therefore, that referral of this claim for consideration of TDIU prior to July 11, 2013 on an extraschedular basis is not warranted. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to an increased rating in excess of 10 percent prior to July 11, 2013 for bilateral hearing loss is denied.

Entitlement to an increased rating in excess of 40 percent from July 11, 2013 to February 14, 2015 for bilateral hearing loss is denied.

Entitlement to an increased rating in excess of 50 percent from February 14, 2015 forward for bilateral hearing loss is denied.

Entitlement to an increased rating in excess for 30 percent for residuals of nonunion of the right wrist carpal navicular bone is denied.

Entitlement to an increased rating in excess of 20 percent for residuals of nonunion of the left wrist carpal navicular bone is denied.

Entitlement to TDIU prior to July 11, 2013 is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


